(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
PoR cuanto, la parte apelada en' moción notificada á la apelante cuya vista se celebró el 30 de noviembre último con la sola asistencia de la dicha parte apelada, solicita la desestimación de este recurso por frívolo, ya que se trata de un cobro de dinero basado en un pagaré cuyo otorgamiento fué admitido por el propio demandado;
Por tanto, visto el caso del Banco Masónico v. Heraclio López y Co., 38 D.P.R. 187, se desestima, por frívola, la apelación interpuesta.